Order filed June 9, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-15-00244-CR
                                   ___________

                      DUSTIN LEVI ROCK, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 19126B


                                    ORDER
      Appellant’s court-appointed attorney of record, Stuart Holden, has filed in this
court a motion to withdraw as counsel on appeal. Counsel states that he “has been
hired as an assistant District Attorney for Tom Green County” and “is closing his
private practice” and that continued representation of Appellant in this case would
constitute a conflict of interest. We note that this case is already at issue as both
Appellant’s and the State’s briefs have been filed in this court. The motion complies
with TEX. R. APP. P. 6.5. The motion is granted, and the appeal is abated.
      The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before June 24,
2016, a supplemental clerk’s record evidencing such appointment. The appeal will
be reinstated when the supplemental clerk’s record is filed in this court.




                                                       PER CURIAM


June 9, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            2